     6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 1 of 23



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

TERRY BRANUM,                             )
                                          )
                   Plaintiff,             )
                                          )
v.                                        )     Case No. CIV-18-281-KEW
                                          )
ORSCHELN FARM AND HOME, LLC,              )
                                          )
                   Defendant.             )

                              OPINION AND ORDER

       This matter comes before the Court on Defendant Orscheln Farm

and Home, LLC’s Motion for Summary Judgment (Docket Entry #58).

Upon review and consideration of the filings of the parties, this

Court renders the following ruling.

       The undisputed facts show Plaintiff was hired by Defendant in

1995 as a cashier/salesclerk. In 2000, Plaintiff was promoted to

a department head, the position she held at the time of her

termination in October of 2017. For several years of her employment

with Defendant, Michael Adcock (“Adcock”) served as store manager

and Plaintiff’s supervisor.

       Plaintiff, an individual over forty, testified that prior to

her termination, Adcock and other co-workers made comments about

her age. She contends that on one occasion Adcock took a telephone

call    and   indicated    the   caller   “wanted   the   old   lady.”   When

questioned further, however, Plaintiff testified she did not know

if Adcock was merely repeating what the caller said, but Adcock
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 2 of 23



did   not   make   the   reference    on   any   other   occasion.    She   also

testified Adcock referenced her age “in a condescending way” when

he suggested she unload a box instead of lifting it and made

comments when she was unable to pick up large boxes of clothing

that “if you can’t do your job maybe it’s time for you to retire.”

She testified he made weekly references to her retiring and on one

occasion when she complained about her back hurting, Adcock said

that “maybe your age is getting to you.” Adcock denies making the

comments to Plaintiff.

      Plaintiff testified that other employees also made comments

about her age. She testified her co-worker Michael Haney (“Haney”)

called her “granny grump.” She described her relationship with

Haney as “good” and agreed she had a joking-type relationship with

him. She did not believe Haney had ill will toward her when using

the name. Haney testified he used the nickname after he heard

Plaintiff’s    husband    use   it.   Plaintiff     testified   her    husband

sometimes called her “granny.” She also testified that younger

employees repeatedly asked her when she planned to retire. She did

not testify, however, that they asked so they could take over her

position. Plaintiff further testified Adcock gave the younger

employees more desirable job duties that she “possibly” could

perform. The employees would say it was “probably because of her

age.” Plaintiff never reported any of the comments or actions to

Defendant.

                                       2
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 3 of 23



     During the last few years of her employment with Defendant,

Plaintiff received a handful of write ups and customer complaints.

In July of 2015, she received a disciplinary write up from Adcock

related to a customer complaint that she would not provide a refund

without a receipt. Defendant’s refund policy did not require a

receipt, only approval by a manager. Plaintiff called Adcock, and

after telling her to do the return, Plaintiff still questioned

doing the return. Plaintiff had told customers in the past they

could not return items without a receipt. She was reminded of the

policy on several occasions. A later statement by the assistant

manager    indicated    that   when   Plaintiff     was   talking   about    the

customer and the complaint, she referenced the customer being a

“black” woman. This caused concern that Plaintiff refused to do

the refund because the customer was African American. In the write

up, Plaintiff was warned that if she continued not to follow the

refund policy, it could result in further disciplinary action and

would result in termination.

     In August of 2015, a customer called customer service and

reported    to   Debi     Wybert      (“Wybert”),     a   customer    service

representative    located      at   Defendant’s     corporate   office,     that

Plaintiff had a “weird attitude” and was rude to him when he came

into the store. The customer believed it was because he was black.

The customer initially reported his concern to Adcock, who told

the customer to report it through the corporate office. After

                                       3
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 4 of 23



receiving the complaint, Wybert sent an email to Lynee Miller

(“Miller”), Defendant’s Director of Human Resources. At Miller’s

request,    Adcock   followed     up    with     the    customer     regarding     the

complaint. The customer explained he had already asked Plaintiff

for help, but when other customers came in the store, she waited

on them instead. He asked for Plaintiff to get a manager, and she

acted like she would not. He then left the store. Plaintiff did

not   receive   a    written    disciplinary           write   up    regarding     the

complaint, but it was discussed with her.

      Plaintiff received a write up on December 22, 2016, signed by

assistant manager Dawnyell McKinney. It referenced a previous

write up for attendance, and Plaintiff’s sharing of inaccurate

disciplinary    information       with       a   co-worker.     It     stated     that

Plaintiff    admitted   to     sharing    the     inaccurate        information   and

warned her that she must “share honest and accurate information.”

If there was a reoccurrence of the behavior, the consequence would

include    disciplinary      action,     including       termination.     Plaintiff

refused to sign the write up, claiming it was inaccurate, but she

acknowledged in her testimony that Defendant believed she was

dishonest, with respect to that particular write up.

      On    September   22,     2017,        Plaintiff     reported      Adcock     to

Defendant’s Loss Prevention Department for performing what she

believed was an improper employee return. On September 25, 2017,

Plaintiff received a disciplinary write up from Adcock when she

                                         4
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 5 of 23



failed to complete the task of hanging bibs. She was asked to hang

all bibs, and she did not do so. The consequence listed for a

reoccurrence was disciplinary action or termination. Although

Plaintiff does not dispute that she failed to hang all the bibs,

she refused to sign the write up and disagrees that she was

insubordinate. Plaintiff testified that she believed her report of

Adcock to Loss Prevention could have had something to do with her

September 25, 2017 write up and her termination.

     On    October   6,   2017,   Wybert   received    another    customer

complaint by telephone regarding Plaintiff. She sent an email,

wherein she reported to Miller, and district manager David Broyles

(“Broyles”), as well as copying her supervisor, that “[c]ustomer

Jason Smith . . . said he was in the Okmulgee store (last week).

Terri an[] older lady called some people ‘ni**ers’ after they left

the store. He said he was very uncomfortable.” Upon notification

of the customer complaint and in accordance with usual procedure,

Miller requested that Adcock follow up with the customer to verify

the complaint.

     Adcock called the customer number provided to Wybert. It was

not the correct number. Adcock testified that within a few minutes

of his call, the customer called back. The customer had given

customer   service   another   number   because   he   wanted    to   remain

anonymous. He told Adcock his name was Jason at one point and then

Aaron at another, and he used the last name of Smith. Based on

                                    5
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 6 of 23



their conversation, Adcock believed he recognized the customer as

Aaron, and he was a frequent customer. His voice sounded familiar

to Adcock, and the customer described himself by saying he was in

the store during the prior week and Adcock helped him with fencing.

      After speaking with Smith on the telephone, Adcock sent an

email dated October 10, 2017, to Miller reporting his conversation

with the customer. Smith explained to Adcock that two African

American males, one older and one younger, were in line behind him

when Plaintiff checked him out. After he paid, Smith decided to

look at another item near the register. After the two African

American customers paid and exited the store, Smith heard Plaintiff

say, “damn ni**ers.” He did not see anyone else around and left

the store. He called and reported Plaintiff because her conduct

bothered him, especially because he knew of an African American

employee named Dawn who worked at the store.

     On October 10, 2017, Haney sent an email to Miller regarding

an incident when he left a bank bag near the register where

Plaintiff was working. He asked Plaintiff to watch the bag while

he helped a customer. When he returned to the register, the bank

bag was gone. He questioned Plaintiff about the bag and who may

have taken it. She responded that the only people around the

counter area were two black customers. Haney later learned that

Adcock picked up the bag. Neither the email nor Haney’s testimony

indicate exactly when the incident occurred.

                                    6
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 7 of 23



        After being notified of the customer complaint regarding

Plaintiff’s use of a racial slur, Miller reviewed Plaintiff’s

employment     file.        She   reviewed       the   past   customer    complaints

regarding Plaintiff’s treatment of black customers from 2015,

including the customer complaint regarding Plaintiff’s treatment

of a black male customer and Plaintiff’s refusal to return an item

without a receipt and the concern that it was related to the

customer being a black woman. She also reviewed the incident with

the bank bag and that Plaintiff implicated a black male customer

as someone who could have stolen the bag. She further considered

Plaintiff’s other disciplinary write ups, including for being

dishonest.

        Defendant     had    policies    that     prohibited    conduct    that    was

demeaning to another person, including the use of unwelcome words

or comments related to an individual’s race, and Plaintiff was

aware     of   such    policies.        Miller     testified    that     based    upon

Plaintiff’s use of a racial slur in violation of company policy,

she made the decision to terminate Plaintiff’s employment “in

conjunction” with Adcock’s verification with the customer of the

initial complaint made to Wybert and Plaintiff’s prior history

with African American customers that raised similar concerns.

Miller believed in good faith that the customer report that

Plaintiff used a racial slur was true, and she testified the use

of the racial slur constituted grounds for discharge. At the time

                                             7
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 8 of 23



she made the decision to terminate Plaintiff’s employment, Miller

was unaware of Plaintiff’s age and Plaintiff’s report to Loss

Prevention regarding Adcock.

     On October 11, 2017, Miller emailed Adcock and Broyles,

instructing them to terminate Plaintiff’s employment. The email

included talking points for the termination. On October 13, 2017,

Adcock called Plaintiff to a back office, and with Broyles present,

he addressed the talking points with Plaintiff, which referenced

the use of the racial slur and the prior incidents reviewed by

Miller. He notified Plaintiff her employment with Defendant was

terminated.

     After her termination, no additional employee was hired for

Plaintiff’s position. Plaintiff’s job duties were absorbed by

other employees who already worked at the store. These employees

included both men and women who were younger and older than forty.

     Plaintiff commenced this action on June 13, 2018, in Okmulgee

County District Court. Defendant removed the action to this Court

on August 24, 2018, and then filed a partial motion to dismiss on

August 31, 2018. On June 20, 2019, the Court dismissed Plaintiff’s

claims    for    negligence,     intentional    infliction     of     emotional

distress, and any Burk tort claim alleged by Plaintiff without

leave    for    amendment.     The   Court   also    dismissed      Plaintiff’s

retaliation      claim   alleged     pursuant   to    the    Oklahoma    Anti-

Discrimination Act (“OADA”), but granted Plaintiff leave to amend

                                       8
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 9 of 23



her complaint with regard to the claim. Plaintiff also alleged

claims for age discrimination under the Age Discrimination in

Employment Act (“ADEA”) and the OADA.      Defendant did not, however,

seek dismissal of those claims in its partial motion to dismiss.

     Plaintiff filed her Amended Complaint on June 28, 2019. She

asserted   claims   against   Defendant   for:   (1)   discrimination      in

violation of the ADEA and (2) age discrimination and retaliation

in violation of the OADA. Defendant then filed a motion to dismiss

the amended complaint. On April 20, 2020, the Court granted

Defendant’s motion, dismissing Plaintiff’s OADA retaliation claim

without leave to amend and dismissing her ADEA and OADA age

discrimination claims with leave to amend. Plaintiff filed a Second

Amended Complaint, which Defendant answered. Defendant has now

filed the subject Motion, seeking summary judgment on Plaintiff’s

ADEA and OADA age discrimination claims.

     Under Rule 56(c) of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment

as a matter of law.” Universal Money Centers v. A.T. & T., 22 F.3d

1527, 1529 (10th Cir.), cert. denied, 513 U.S. 1052 (1994). The

moving party bears the initial burden of showing that there is an

absence of any issues of material fact. Celotex Corp. v. Catrett,

                                    9
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 10 of 23



477 U.S. 317, 322 (1986). A genuine issue of material fact exists

when “there is sufficient evidence favoring the nonmoving party

for a jury to return a verdict for that party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). In determining whether a

genuine issue of a material fact exists, the evidence is to be

taken in the light most favorable to the nonmoving party. Adickes

v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). Once the moving

party has met its burden, the opposing party must come forward

with specific evidence, not mere allegations or denials of the

pleadings, which demonstrates that there is a genuine issue for

trial. Applied Genetics v. First Affiliated Securities, Inc., 912

F.2d 1238, 1241 (10th Cir. 1990); Posey v. Skyline Corp., 702 F.2d

102, 105 (7th Cir. 1983).

     The Court will not consider statements of fact, or rebuttals

thereto, which are not material or are not supported by competent

evidence. Fed. R. Civ. P. 56(c)(1)(A), 56(e)(2), 56(e)(3). Only

admissible evidence may be considered when ruling on a motion for

summary judgment. Jaramillo v. Colorado Judicial Dep’t, 427 F.3d

1303, 1314 (10th Cir. 2005) (citation omitted) (holding that

hearsay evidence is not acceptable in opposing a summary judgment

motion); World of Sleep, Inc. v. La-Z-Boy Chair Co., 756 F.2d 1467,

1474 (10th Cir. 1985). “In a response to a motion for summary

judgment,   a   party   cannot   rely    on   ignorance   of   facts,       on

speculation, or on suspicion and may not escape summary judgment

                                    10
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 11 of 23



in the mere hope that something will turn up at trial.” Conaway v.

Smith, 853 F.2d 789, 794 (10th Cir. 1988) (citations omitted).

        The    ADEA   prohibits       an     employer      from    “discharg[ing]        or

otherwise discriminat[ing] against any individual with respect to

[her]        compensation,       terms,         conditions,       or     privileges      of

employment,       because       of   such    individual’s         age.”    29   U.S.C.   §

623(a)(1). In Gross v. FBL Financial Servs., Inc., 557 U.S. 167,

177-78 (2009), the United States Supreme Court stated that a claim

under the ADEA requires “but-for” causation, but the Tenth Circuit

has not interpreted Gross to require that age be the “sole cause

of the adverse employment action.” Jones v. Oklahoma City Pub.

Sch., 617 F.3d 1273, 1278 (10th Cir. 2010). Instead, it has

required that a plaintiff prove that age was the determining factor

that led to the adverse action, even if other factors contributed

to the adverse action. Id. at 1277-78.

        To    establish     a    case      of     intentional      discrimination,        a

plaintiff has two options – she may satisfy her burden of proof by

offering direct evidence of discriminatory intent or she may

demonstrate       such    intent     indirectly       by    following       the   burden-

shifting framework set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). To prevail by coming forth with direct

evidence, “a plaintiff must introduce direct or circumstantial

evidence       that   the    alleged        [discriminatory]           motive   ‘actually

relate[s] to the question of discrimination in the particular

                                             11
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 12 of 23



employment        decision,   not   to   the    mere   existence      of    other,

potentially unrelated, forms of discrimination in the workplace.’”

Medlock v. Ortho Biotech, Inc., 164 F.3d 545, 550 (10th Cir. 1999)

(citations omitted). “Direct evidence demonstrates on its face

that       the   employment   decision   was   reached    for   discriminatory

reasons.” Danville v. Regional Lab Corp., 292 F.3d 1246, 1249 (10th

Cir. 2002). “In contrast, ‘[s]tatements of personal opinion, even

when reflecting personal bias or prejudice, do not constitute

direct       evidence   of    discrimination,    but     at   most,   are    only

circumstantial evidence of discrimination because the trier of

fact must infer discriminatory intent from such statements.’”

Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1117-18 (10th Cir.

2007).

       Plaintiff has not come forward with any direct evidence of

age discrimination.1 The comments by Adcock and other employees

that Plaintiff related to her age, questions about retirement, or

Plaintiff’s belief that younger employees received more desirable

job duties all require an inference of discrimination and could be

interpreted in different ways. See Stone v. Autoliv ASP, Inc., 210

F.3d 1132, 1137 (10th Cir. 2000) (finding comments by supervisor

“reflect[ed] his personal opinion, not an existing company policy,




       1   As Defendant points out in its briefing, and the Court agrees,
Plaintiff’s Second Amended Complaint did not raise a claim for hostile
work environment based on age.
                                         12
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 13 of 23



and therefore . . . d[id] not constitute direct evidence of

discrimination.”).          Moreover,        no    direct       animus         based     upon

Plaintiff’s age was demonstrated in the decision-making process

resulting in the adverse employment action taken against her. As

a result, the McDonnell Douglas framework must be utilized to

analyze Plaintiff’s claims.

        “If   there   is    no    direct     evidence     of    discrimination,            the

McDonnell Douglas . . . burden-shifting framework is used to

indirectly       prove   intentional         discrimination.”        Orr       v.   City    of

Albuquerque, 417 F.3d 1144, 1149 (10th Cir. 2005), citing EEOC v.

Horizon/CMS Healthcare Corp., 220 F.3d 1184, 1191 (10th Cir. 2000).

Under McDonnell Douglas, a plaintiff must first demonstrate a prima

facie case of discrimination. McDonnell Douglas, 411 U.S. at 802.

To state a prima facie case of age discrimination under the ADEA,

a plaintiff must establish by a preponderance of the evidence that

“[(1)] she is a member of a protected class, [(2)] she suffered an

adverse       employment    action,         and   [(3)]   the       challenged         action

occurred      under   circumstances          giving    rise    to    an    inference       of

discrimination.” Bennett v. Windstream Communications, Inc., 792

F.3d 1261, 1266 (10th Cir. 2015). The standard for establishing a

prima    facie    case     is    not   an    onerous    burden      for    a    plaintiff.

McDonnell Douglas, 411 U.S. at 802, n.13; see also Texas Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 253-54 (1981).



                                             13
     6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 14 of 23



        Once a plaintiff establishes a prima facie case, the burden

of    production         then    shifts   to    the    defendant    to       articulate   a

legitimate, nondiscriminatory reason for its conduct against a

plaintiff. At this stage, the defendant need only “explain its

actions against the plaintiff in terms that are not facially

prohibited by [the ADEA].” EEOC v. Flasher Co., Inc., 986 F.2d

1312, 1317 (10th Cir. 1992). If a defendant meets its burden, then

the plaintiff must demonstrate by a preponderance of the evidence

that        the   reason    proffered      by    the   defendant    is       pretext    for

discrimination. McDonnell Douglas, 411 U.S. at 803.2

        Although Plaintiff and Defendant dispute whether Plaintiff

can establish a             prima facie        case of age discrimination, for

purposes of ruling on the motion for summary judgment, this Court

assumes Plaintiff has established a prima facie case. Likewise,

this        Court   finds       that   Defendant      has   provided     a    legitimate,

nondiscriminatory reason for the decision to terminate Plaintiff’s

employment – Plaintiff’s use of a racial slur in front of a

customer. See Stone, 210 F.3d at 1140 (“Once a defendant asserts

a facially nondiscriminatory reason for the termination, ‘the

presumption         of   discrimination         established    by   the       prima   facie

showing simply drops out of the picture,’ and the analysis shifts


        2  Even though            the burdens shift between a plaintiff and a
defendant, the ultimate            burden of persuasion remains with a plaintiff
to proffer evidence               that the defendant engaged in prohibited
discriminatory conduct.            Texas Dep’t of Cmty. Affairs, 450 U.S. at 253.


                                               14
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 15 of 23



to the plaintiff’s ultimate burden of showing that the defendant

discriminated   on   the    illegal    basis    of    age.”)    (citation       and

quotation    omitted).     Accordingly,    the       Court    will    focus     its

discussion of the evidence on whether Defendant’s proffered reason

for   terminating    Plaintiff’s      employment      was    pretext    for     age

discrimination. Id. (“A plaintiff may then resist summary judgment

if he or she can present evidence that the proffered reason was

pretextual, ‘i.e. unworthy of belief.’”), quoting Randle v. City

of Aurora, 69 F.3d 441, 451 (10th Cir. 1995).

      “Pretext can be shown by ‘such weaknesses, implausibilities,

inconsistencies,     incoherencies,        or    contradictions         in      the

employer’s proffered legitimate reasons for its action that a

reasonable   factfinder     could   rationally       find    them    unworthy   of

credence and hence infer that the employer did not act for the

asserted non-discriminatory reasons.’” Riggs, 497 F.3d at 1118,

citing Rivera v. City & County of Denver, 365 F.3d 912, 925 (10th

Cir. 2004). In Bennett v. Windstream Communications, Inc., 792

F.3d 1261, 1268 (10th Cir. 2015), the Tenth Circuit discussed the

importance of focusing on the facts as they appear to the decision

maker when evaluating pretext:

      [I]n evaluating alleged pretext we must consider the
      facts as they appeared to the decision-makers. Riggs v.
      AirTran Airways, Inc., 497 F.3d 1108, 1119 (10th Cir.
      2007). We will not second-guess an employer’s business
      judgment or replace its opinion of best practices with
      either an employee’s opinion or our own. Garrison v.
      Bambro, Inc., 428 F.3d 933, 938 (10th Cir. 2005). Thus,

                                      15
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 16 of 23



     we do not ask whether an employer’s decisions were wise
     or fair; we ask only ‘whether the employer honestly
     believed its reasons and acted in good faith upon them.’
     Riggs, 497 F.3d at 1118-19.

Id. “‘Even a mistaken belief can be a legitimate, non-pretextual

reason for an employment decision.’” Riggs, 497 F.3d at 1119,

quoting Piercy v. Maketa, 480 F.3d 1192, 1200 (10th Cir. 2007).

     In Dewitt v. Southwestern Bell Telephone Company, 845 F.3d

1299 (10th Cir. 2017), the court noted that “[e]vidence of pretext

‘may take a variety of forms[,]’” including “‘evidence that the

defendant’s stated reason for the adverse employment action was

false; . . . evidence that the defendant acted contrary to a

written company policy prescribing the action to be taken by the

defendant under the circumstances; or . . . evidence that . . .

[the plaintiff] was treated differently from other similarly-

situated   employees    who    violated     work   rules    of   comparable

seriousness.’” Id. at 1307, quoting Kendrick v. Penske Transp.

Servs., Inc., 220 F.3d 1220, 1231 (10th Cir. 2000).

     In an attempt to show that Defendant’s proffered reason for

terminating   Plaintiff’s      employment    was   a   pretext      for   age

discrimination,    Plaintiff    asserts   Defendant’s      reason   for   her

termination is “so weak, implausible, inconsistent, false, and

contradictory, that any reasonable factfinder could rationally

find it completely unworthy of credence.” Plaintiff’s Response to

Defendant’s Motion for Summary Judgment, p. 16 (Docket Entry #61).


                                    16
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 17 of 23



To establish pretext, Plaintiff appears to focus on: (1) testimony

by co-workers that it was unbelievable that Plaintiff used a racial

slur and it would be out of character for Plaintiff; (2) age-

related comments and actions by Adcock and other employees prior

to her termination; (3) animosity toward Plaintiff by Adcock during

the   time    period      leading   up   to   the    customer   complaint;   (4)

Defendant’s failure to positively identify and locate the customer

who reported Plaintiff for using a racial slur; and (5) younger

employees filling her position after her termination. The Court

addresses Plaintiff’s evidence of pretext below.

      Plaintiff first attempts to establish pretext by relying on

after-the-fact testimony from her co-workers, which she asserts

supports her denial of using a racial slur. Certain of Plaintiff’s

co-workers provided testimony that they do not remember Plaintiff

ever using foul language and/or treating a specific person or type

of person differently during her employment with Defendant. They

never heard Plaintiff use a racial slur prior to hearing about the

customer complaint. Plaintiff’s co-workers testified that such

behavior     would   be    uncharacteristic     of    Plaintiff.   Even   Adcock

testified that he had not heard Plaintiff use foul language. This

evidence,      however,      does    not      establish    pretext    for    age

discrimination. Miller testified that based upon her view of

Plaintiff’s employment file and the customer report, she believed

in good faith that Plaintiff used the racial slur. See Young v.

                                         17
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 18 of 23



Dillion Companies, Inc., 468 F.3d 1243, 1251 (10th Cir. 2006)

(“[W]hile evidence amassed during discovery may well suggest that

Dillion’s beliefs about Mr. Young were wrong, they do not suggest

those beliefs were held in bad faith.”).

       Plaintiff next asserts that the combination of age-related

comments       and    actions      by      Adcock     and    other      employees   and    the

questions about when she planned to retire all support a finding

that     the    decision        to      terminate         her     was    pretext    for    age

discrimination. The undisputed facts, however, establish that

Adcock    did        not    make     the      decision       to   terminate     Plaintiff’s

employment. It is undisputed that Miller made the decision to

terminate       Plaintiff.         It    is    also       undisputed     that   during     her

employment with Defendant, Plaintiff never made a report of age

discrimination to Defendant.

       The age-related comments and questions about retirement are

not    pretextual          because      Adcock      did     not   make    the   decision    to

terminate Plaintiff and Miller had no way of knowing about the

comments or actions, as Plaintiff never reported them. See Cone v.

Longmont United Hosp. Ass’n, 14 F.3d 526, 531 (10th Cir. 1994)

(“[A]ge-related comments by non-decisionmakers are not material in

showing the hospital’s action was based on age discrimination.”);

see also Hinds v. Sprint/United Management Co., 523 F.3d 1187,

1200-01 (10th Cir. 2008) (“[I]nformation of which an employer is

unaware cannot be inferred to be the basis for the employer’s

                                                 18
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 19 of 23



decision     to    take     action       against       the    employee.”)          (citation

omitted). Moreover, other than generally testifying that Adcock

gave younger employees more desirable job duties or treated them

more    favorably,        Plaintiff        fails       to    identify       the     specific

employees, the more desirable duties they were assigned, and

specific instances where she was treated differently. In any event,

“[a]   plaintiff      must    demonstrate          a    nexus    exists      between       the

allegedly discriminatory statement and the company’s termination

decision, and therefore ‘that age actually played a role in the

defendant’s       decisionmaking         process        and     had    a    determinative

influence on the outcome[.]’” Stone, 210 F.3d at 1140 (citations

omitted).    Plaintiff       has     not    demonstrated         the       required      nexus

related to these comments or actions and cannot therefore establish

that Miller’s decision to terminate her was pretext for age

discrimination.

       Plaintiff     next    attempts       to   establish       pretext       based      upon

animosity by Adcock leading up to her termination, including write

ups    by   Adcock    before       and     after       Plaintiff      reported       him    to

Defendant’s       Loss    Prevention        Department.         Building          upon    this

animosity by Adcock, Plaintiff challenges the existence of the

customer who reported her use of the racial slur because the

customer could not be positively identified and could not be

located during the pendency of this litigation. She contends that

Defendant should have done more to verify the customer complaint

                                            19
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 20 of 23



that led to her termination. Plaintiff asserts that all of this

demonstrates that Defendant’s reason for terminating her is weak,

implausible, and inconsistent and would allow for a jury to find

that Defendant did not act for the asserted non-discriminatory

reason.

     Plaintiff’s argument questioning the effect of any animosity

harbored against her by Adcock and its influence on the termination

decision,    the     existence    of    the     caller,        and     Defendant’s

verification    of    the   customer        complaint     do     not     undermine

Defendant’s stated reason for terminating Plaintiff’s employment.

Assuming    Adcock   harbored    animosity     toward     Plaintiff       for   any

reason, he did not make the decision to terminate Plaintiff. Miller

testified that at the time she made the decision to terminate

Plaintiff, she did not know about Plaintiff’s complaint about

Adcock to Loss Prevention. Moreover, although Plaintiff disagrees

with the Defendant’s explanations for some of her write ups and

other complaints, she does not dispute that the events forming the

basis for them occurred.

     Most importantly, Plaintiff has provided no evidence that

Adcock had anything to do with the initial customer complaint

regarding the racial slur, as it was made directly to Wybert by

the customer. Although Plaintiff disputes that she used the racial

slur, she testified that she did not believe Wybert was lying about

taking the customer call and did not believe Wybert discriminated

                                       20
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 21 of 23



against her because of her age. Thus, the undisputed facts support

that even though the customer cannot be positively identified or

located, a call about Plaintiff using a racial slur in front of a

customer was received by Wybert.

       Further,    other   than    her      belief    that      Adcock    somehow

spearheaded the customer complaint, Plaintiff has no evidence to

support her contention. The evidence, including Adcock’s email to

Miller on October 10, 2017, and his later testimony, shows that

Adcock spoke to the customer and fully verified the complaint. See

Aramburu v. Boeing, Co., 112 F.3d 1398, 1408 n.7 (10th Cir. 1997)

(noting “subjective belief of discrimination is not sufficient to

preclude summary judgment”) (citation omitted). Plaintiff may

disagree with Defendant’s decision finding the customer complaint

credible, but it is beyond the scope of this Court’s authority to

determine which complaints are sufficiently credible to be acted

upon by Defendant. See Riggs, 497 F.3d at 1119 (noting a court

will   not   second   guess   an   employer’s        honestly    held    business

judgment).

       Finally, to the extent Plaintiff argues pretext based on

younger employees filling her position after her termination, the

evidence does not support such a finding. The evidence reveals

that Plaintiff’s position was not filled by one individual after

her termination. Plaintiff’s job duties were absorbed by other

employees    who   already    worked     at   the     store.     Spreading    out

                                       21
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 22 of 23



Plaintiff’s job duties to remaining employees does not constitute

replacement. See McMahen v. Gaffey, Inc., 52 Fed. Appx. 90, 92

(10th Cir. 2002), citing Lilley v. BTM Corp.,958 F.2d 746, 752

(6th Cir. 1992).

     Plaintiff     has   failed     to       demonstrate   the    requirements

necessary to establish that Defendant’s decision to terminate

Plaintiff   was    pretext   for    age      discrimination.     The   evidence

establishes that Miller made a good-faith decision to terminate

Plaintiff for using a racial slur. At the time Miller made the

decision, she did not know about Plaintiff’s report to Loss

Prevention involving Adcock, Plaintiff had not made any reports of

age-related comments or actions by Adcock or other employees to

Defendant, and Miller did not know Plaintiff’s age. Even Plaintiff

testified she had no proof that Miller discriminated against her

based on her age.

     Accordingly, whether Miller’s decision to terminate Plaintiff

was right or wrong, Plaintiff has failed to come forth with

evidence that the reason for her termination was pretext for age

discrimination.     Defendant      is    therefore    entitled    to   summary

judgment on Plaintiff’s ADEA discrimination claim.

     Because the success of Plaintiff’s age discrimination claim

under the OADA is contingent on the success of her ADEA claim,

Defendant is also entitled to summary judgment on Plaintiff’s OADA

claim for age discrimination.            See Bennett, 792 F.3d at 1269

                                        22
  6:18-cv-00281-KEW Document 106 Filed in ED/OK on 05/19/21 Page 23 of 23



(finding that the plaintiff’s gender and age discrimination claims

under the OADA failed for the same reasons her Title VII and ADEA

discrimination claims failed).

     IT IS THEREFORE ORDERED that Defendant Orscheln Farm and Home,

LLC’s Motion for Summary Judgment (Docket Entry #58) is hereby

GRANTED. Judgment will be entered for Defendant accordingly.

     IT IS FURTHER ORDERED that the Telephonic Status Conference

set for May 20, 2021 is hereby STRICKEN.

     IT IS SO ORDERED this 19th day of May, 2021.




                                  _____________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                    23
